DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-gas-exchange shunt of claims 13, 14, 26, 29, and the “means of flowing sweep gas selectively to a fraction of the sweep gas microtubules” of claims 16, 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation "the non-gas-exchange shunt channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sweep gas microtubules in the oxygenator fiber bundle" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claims.
Claim 17 recite the limitation "the sweep gas microtubules in the oxygenator fiber bundle," “sweep gas inlet manifold,” and unsealed sweep gas outlet manifold.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 18 recites “the sweep gas inlet manifold,” “the sweep gas outlet manifold,” and “the fiber bundle.” There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites “the sweep gas inlet manifold,” “the sweep gas outlet manifold.” There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites “the flow” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitations “the flow rate” and “the filtered shunt flow channel.” There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites “the fluid flow” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
With regard to claim 34, it is unclear from the Specification and Drawings how a non-gas-exchange shunt comprises a means of flowing gas to a fraction of the sweep gas microtubules. The Specification does not set forth that the “means of flowing” comprises, and the Drawings fail to show a connection between the non-gas-exchange shunt and the oxygenator that allows for a flow of sweep gas from the non-gas-exchange shunt to the microtubules in the oxygenator. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 18, 19, and 29-33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2002/0110485 to Stringer et al.
In the specification and figures, Stringer discloses the apparatus as claimed by Applicant. With regard to claims 1, 10, 29-32,  Stringer discloses a system for reducing gaseous microemboli comprising a fluid source/reservoir 17, a flow diverter connected to the fluid source, an inflow flow controller valve 19, a bypass line 15 connected to the flow diverter, a bypass flow controller 20, a filter/oxygenator assembly 31 connected to 
With regard to claims 2, 4, 12, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. With regard to claims 2 and 4, the pressure within the oxygenation apparatus does not present a structural limitation drawn to the apparatus itself, and does not patentably distinguish over the Stringer reference. With regard to claim 12, the oxygen concentration at a location within the apparatus does not present a structural limitation a drawn to the apparatus itself, and does not patentably distinguish over the Stringer reference.
With regard to claims 3, 19, Stringer discloses that the apparatus further comprises a suction source 34 with a regulating valve 36 attached thereto. 
With regard to claim 5, Stringer illustrates that the display of the apparatus shows a blood flow rate, indicating that there is a sensor that measures such a parameter (see FIG 12A). 
With regard to claim 6, Stringer discloses that the controller comprises software and processors (see ¶0077, 0078).
With regard to claims 7-9, 11, Stringer discloses that the oxygenator is a hollow fiber membrane oxygenator that treats patient blood (see ¶0043, 0053).

With regard to claims 15, 18, as best understood, the oxygenator comprises a sweep gas inlet at 44 and a sweep gas outlet at 45, with hollow fiber bundles carrying the gas (see FIG 2A, ¶0044). 
With regard to claim 19, Stringer discloses that the oxygenator has a pressure relief valve 36 to evacuate air bubbles (see FIG 1 and accompanying text). 
With regard to claim 33, element 21 may comprise a filter to remove gaseous microemboli, wherein the flow may be regulated by valves 20, 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0110485 to Stringer et al.
In the specification and figures, Stringer discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 20-23, it has been held that the mere duplication of the parts of an apparatus found in the prior art is not . 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0110485 to Stringer et al in view of US 2013/0004369 to Marseille.
In the specification and figures, Stringer discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 16, 17, Stringer does not disclose a sweep gas regulator. However, Marseille discloses an extracorporeal membrane oxygenator with a gas supply wherein sweep gas flows through a control valve 14 to the membrane bundle 315 (see ¶0055). It would have been obvious to a person of ordinary skill in the art at the time of filing to use a valve as disclosed by Marseille in the oxygenation apparatus as disclosed by Stringer in order to control sweep gas flow, as taught by Marseille.

Allowable Subject Matter
Claim 25 is allowed.
The prior art fails to disclose or suggest the method as claimed by Applicant. In particular, the prior art fails to disclose or suggest the steps of flowing a fluid into a venous inlet, removing a portion of fluid from the inlet via a venous bypass line with a filter, introducing the remaining fluid to the oxygenator to oxygenate the fluid, combining the filtered venous bypass line fluid with the oxygenated fluid, wherein the combined fluid exhibits the claimed oxygen concentration claimed by Applicant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0296633		Strueber et al
Extracorporeal oxygenator with bypass

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 October 2021